Consolidated appeals by defendant from two orders of the Supreme Court, Kings County, the first entered July 13, 1971, granting plaintiff’s motion to punish defendant for contempt of court for nonpayment of $691.34 of alimony and child support which had accrued between December 18, 1970 and April 14, 1971, and the second entered September 24, 1971, denying defendant’s motion to reduce the alimony and support payments and granting plaintiff’s cross motion to further punish defendant for contempt of court for .nonpayment of $540 of alimony and child support which had accrued between April 21, 1971 and June 2, 1971. Orders affirmed, without costs. No opinion. We have made no determination concerning defendant’s motion for the delivery to him of the bank book pertaining to the moneys deposited or to be deposited for the benefit of the parties’ infant daughter, subject to control by the Surrogate’s Court, Kings County. The above-mentioned order entered September 24, 1971 made no disposition of that motion. The record before this court is insufficient for a determination thereof. Rabin, P. J., Munder, Martuseello, Latham and Benjamin, JJ., concur.